16-11700-smb         Doc 1216        Filed 10/16/19 Entered 10/16/19 11:35:24                    Main Document
                                                  Pg 1 of 7
                        Presentment Date and Time: October 30, 2019, at 10:00 a.m. (prevailing Eastern Time)
                                Objection Deadline: October 23, 2019, at 4:00 p.m. (prevailing Eastern Time)

 ROPES & GRAY LLP
 Gregg M. Galardi
 Kimberly J. Kodis
 Roy G. Dixon
 1211 Avenue of the Americas
 New York, New York 10036-8704
 Telephone: (212) 596-9000
 Facsimile: (212) 596-9090
 Email: Gregg.Galardi@ropesgray.com
        Kimberly.Kodis@ropesgray.com
        Roy.Dixon@ropesgray.com

 Counsel to the Plan Administrator for the
 Debtors

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------x
                                                       :
 In re:                                                :       Chapter 11
                                                       :
 Gawker Media LLC, et al.,1                            :       Case No. 16-11700 (SMB)
                                                       :
                            Debtors.                   :       (Jointly Administered)
                                                       :
 ------------------------------------------------------x

     PLAN ADMINISTRATOR’S, ON BEHALF OF THE DEBTORS, APPLICATION FOR
       ENTRY OF A FINAL DECREE CLOSING CHAPTER 11 CASES PURSUANT TO
      SECTION 350(a) OF THE BANKRUPTCY CODE AND BANKRUPTCY RULE 3022

          William D. Holden, as the plan administrator (the “Plan Administrator”) for Gawker Media

 LLC (“Gawker Media”), Gawker Media Group, Inc. (“GMGI”) and Gawker Hungary, Kft. “v.a.”,

 f/k/a Kinja, Kft. (“Gawker Hungary”), the debtors (collectively, the “Debtors”) in the above-

 captioned chapter 11 cases, submits this application (the “Application”) for entry of a final decree,

 substantially in the form attached hereto as Exhibit A, closing these chapter 11 cases. In support

 of the Application, the Plan Administrator respectfully represents as follows:


 1
      The last four digits of the taxpayer identification numbers of the Debtors are: Gawker Media LLC (0492); Gawker
      Media Group, Inc. (3231); and Gawker Hungary, Kft. “v.a.” (5056). The offices of the Debtors are located at c/o
      Alix Partners, Attn: William D. Holden, 909 Third Avenue, 30th Floor, New York, New York 10022.
16-11700-smb        Doc 1216       Filed 10/16/19 Entered 10/16/19 11:35:24                    Main Document
                                                Pg 2 of 7


                                                 Jurisdiction

         1.       The United States Bankruptcy Court for the Southern District of New York (the

 “Court”) has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334. Pursuant to

 Article 8 of the Amended Joint Chapter 11 Plan of Liquidation for Gawker Media Group, Inc.,

 Gawker Media LLC, and Gawker Hungary Kft. [Docket No. 576] (the “Plan”),2 which was

 approved by the Confirmation Order (as defined herein), the Court retained jurisdiction to enter a

 final decree closing these chapter 11 cases. Plan § 8.01(m). This is a core proceeding within the

 meaning of 28 U.S.C. § 157(b)(2). Venue is proper in the Court under 28 U.S.C. §§ 1408 and

 1409.

         2.       The statutory predicates for the relief requested herein is section 350(a) of Title 11

 of the United States Code (the “Bankruptcy Code”), Rule 3022 of the Federal Rules of Bankruptcy

 Procedure (the “Bankruptcy Rules”) and Rule 3022-1 of the Local Bankruptcy Rules for the

 Southern District of New York (the “Local Bankruptcy Rules”).

                                                 Background

         3.       On June 10, 2016, Gawker Media filed a voluntary petition for relief under chapter

 11 of the Bankruptcy Code. On June 12, 2016, GMGI and Gawker Hungary each filed a voluntary

 petition for relief under chapter 11 of the Bankruptcy Code.

         4.       On December 22, 2016, the Court entered the Findings of Fact, Conclusions of

 Law, and Order Confirming Amended Joint Chapter 11 Plan of Liquidation for Gawker Media

 Group, Inc., Gawker Media LLC, and Gawker Hungary Kft. [Docket No. 638] (the “Confirmation

 Order”), thereby confirming the Plan. The Plan was substantially consummated on March 17,



 2
     Capitalized terms used but otherwise not defined herein shall have the meanings ascribed to such terms in the
     Plan.



                                                        2
16-11700-smb         Doc 1216   Filed 10/16/19 Entered 10/16/19 11:35:24              Main Document
                                             Pg 3 of 7


 2017 (the “Effective Date”). As of the date hereof, the Debtors have resolved all outstanding

 prepetition claims and made all distributions on account of such claims in a manner consistent with

 the Plan. Additionally, there are no motions, contested matters or adversary proceedings that

 remain unresolved in these chapter 11 cases.

                                          Relief Requested

        5.      By this Application, the Plan Administrator respectfully requests that the Court

 enter a final decree, substantially in the form attached hereto as Exhibit A, closing these chapter

 11 cases.

                                           Basis for Relief

        6.      Section 350(a) of the Bankruptcy Code provides that “[a]fter an estate is fully

 administered and the court has discharged the trustee, the court shall close the case.” 11 U.S.C. §

 350(a). Bankruptcy Rule 3022, which implements section 350 of the Bankruptcy Code, further

 provides that “[a]fter an estate is fully administered in a chapter 11 reorganization case, the court,

 on its own motion or on motion of a party in interest, shall enter a final decree closing the case.”

 FED. R. BANKR. P. 3022.

        7.      The term “fully administered” is not defined in the Bankruptcy Code or the

 Bankruptcy Rules. The Advisory Committee Notes to Bankruptcy Rule 3022, however, set forth

 non-exclusive factors for consideration in determining whether a case has been fully administered.

 In relevant part:

                Factors that the court should consider in determining whether the
                estate has been fully administered include (1) whether the order
                confirming the plan has become final, (2) whether deposits required
                by the plan have been distributed, (3) whether the property proposed
                by the plan to be transferred has been transferred, (4) whether the
                debtor or [its successor] has assumed the business or the
                management of the property dealt with by the plan, (5) whether
                payments under the plan have commenced, and (6) whether all



                                                   3
16-11700-smb      Doc 1216      Filed 10/16/19 Entered 10/16/19 11:35:24              Main Document
                                             Pg 4 of 7


                motions, contested matters, and adversary proceedings have been
                finally resolved.

                The court should not keep the case open only because of the
                possibility that the court’s jurisdiction may be involved in the future.
                A final decree closing the case . . . does not deprive the court of
                jurisdiction to enforce or interpret its own orders and does not
                prevent the court from reopening the case for cause pursuant to §
                350(b) of the Code.

        FED. R. BANKR. P. 3022 advisory committee’s note.

        8.      Courts generally use the six factors listed in the Advisory Committee Notes to

 determine whether a case has been fully administered. See Schwartz v. Aquatic Dev. Grp., Inc. (In

 re Aquatic Dev. Group, Inc.), 352 F.3d 671, 676 (2d Cir. 2003); In re Kliegl Bros. Universal Elec.

 Stage Lighting Co., Inc., 238 B.R. 531, 542 (Bankr. E.D.N.Y. 1999). The six factors, however,

 are merely guidelines that may aid a court’s determination, and each of the factors need not be

 present before a court enters a final decree. See Kliegl Bros., 238 B.R. at 542; Ericson v. IDC

 Servs., Inc. (In re IDC Servs., Inc.), 97 Civ. 3081 (TPG), 1998 U.S. Dist. LEXIS 13449, at *10–

 *11 (S.D.N.Y. Aug. 28, 1998) (noting that the factors provide a “flexible standard” and holding

 that the bankruptcy court, Bernstein, J., was not clearly erroneous in closing the debtors’ chapter

 11 cases when the plan had been confirmed and all disputed claims, save one, had been resolved);

 In re SLI, Inc., No. 02–12608 (WS), 1113, 2005 WL 1668396, at *2 (Bankr. D. Del. June 24, 2005)

 (stating that “these factors are but a guide in determining whether a case has been fully

 administered, and not all factors need to be present before the case is closed”). In addition to the

 factors set forth in the Advisory Committee Notes, bankruptcy courts have considered whether the

 plan of reorganization has been substantially consummated. See In re Gates Cmty. Chapel of

 Rochester, Inc., 212 B.R. 220, 224 (Bankr. W.D.N.Y. 1997); Walnut Assocs., 164 B.R. 487, 493

 (E.D. Pa. 1994) (same).




                                                   4
16-11700-smb         Doc 1216      Filed 10/16/19 Entered 10/16/19 11:35:24               Main Document
                                                Pg 5 of 7


         9.        Here, the Court entered the Confirmation Order on December 22, 2016 and such

 order is a final order. Following entry of the Confirmation Order, the Debtors worked diligently

 and in good faith to ensure that the conditions to the effectiveness of the Plan, as set forth in Article

 6 of the Plan, were met, and on March 17, 2017, the Effective Date occurred and the Plan was

 substantially consummated within the meaning of section 1101(2) of the Bankruptcy Code.

         10.       All property contemplated to be transferred or distributed pursuant to the Plan has

 been transferred or disbursed to all creditors entitled to such distributions. Among other things, the

 Debtors have:

              Paid outstanding fees due to the United States Trustee; Plan §§ 2.05(a)(ii), 2.06(a)(ii),
               2.07(a)(ii);
              Paid outstanding fees due to professionals; Plan §§ 2.05(a)(iii), 2.06(a)(iii), 2.07(a)(iii);
              Paid holders of Allowed Administrative Claims, in full and final satisfaction and
               discharge of such holders’ claims, Cash equal to the unpaid portion of such Allowed
               Administrative Claim; Plan §§ 2.05(a)(i); 2.06(a)(i); 2.07(a)(i);
              Paid, in full and final satisfaction and discharge of such holders’ claims, Allowed
               Priority Tax Claims; Plan §§ 2.05(a)(iv); 2.06(a)(iv); 2.07(a)(iv);
              Resolved Claims of (i) each Debtor against the other Debtors; (ii) the Second Lien
               Lender against each Debtor with respect to the Second-Lien Make-Whole Claims; (iii)
               the Debtors and Bollea; and (iv) among certain creditors and each of the Debtors; Plan
               § 4.01 (Plan Settlements);
              Sold the Gawker.com Assets; Plan § 4.11; Docket Nos. 214 and 1153;
              All distributions have been made with respect to classified claims in accordance with
               the Plan; Plan §§ 3.01; 3.02; 3.03.
              Gawker Hungary and Gawker Media have had their existence terminated in accordance
               with the laws of Hungary and the State of Delaware, respectively, and all bank accounts
               have been closed.

         11.       Additionally, as of the date hereof, all motions, contested matters and adversary

 proceedings with respect to these chapter 11 cases have been resolved.

         12.       The Debtors also request that the Court close these chapter 11 cases in light of

 section 1930(a)(6) of title 28 of the United States Code, which requires that quarterly fees be paid



                                                      5
16-11700-smb        Doc 1216      Filed 10/16/19 Entered 10/16/19 11:35:24           Main Document
                                               Pg 6 of 7


 to the United States Trustee after confirmation and consummation of a chapter 11 plan until a

 debtor’s case is closed. Such fees are a financial burden on the Debtors and approval of this

 Application would result in the Debtors saving more than $975.00 per quarter. As of the date

 hereof, the Debtors have paid all fees due and payable pursuant to section 1930(a)(6) of title 28 of

 the United States Code. The Debtors will make any final payments due to the Office of the United

 States Trustee in connection with the Application.

        13.     Based on the foregoing, ample justification exists for entry of a final decree closing

 certain of these chapter 11 cases. The United States Trustee has reviewed and supports the relief

 requested in this Application.

                                        The Closing Report

        14.     In accordance with the requirements of Local Bankruptcy Rule 3022-1, attached

 hereto as Exhibit B is a copy of the closing report (the “Closing Report”), which includes a

 summary of the fees and expenses awarded to the professionals retained by the Debtors during the

 chapter 11 case, as well as additional information regarding distributions made pursuant to the

 Plan. The Closing Report has been filed with the Clerk of the Court contemporaneously herewith

 and served upon the United States Trustee pursuant to Local Bankruptcy Rule 3022-1.

                                         No Prior Request

        15.     No prior request for the relief sought in this Application has been made to this or

 any other court.

                                               Notice

        16.     Notice of this Application is being given to: (a) the Office of the United States

 Trustee for the Southern District of New York; (b) the Internal Revenue Service; (c) any party that

 has requested notice pursuant to Bankruptcy Rule 2002; and (d) all other parties in interest in




                                                  6
16-11700-smb      Doc 1216      Filed 10/16/19 Entered 10/16/19 11:35:24              Main Document
                                             Pg 7 of 7


 accordance with the procedures set forth in the Order Establishing Certain Notice, Case

 Management, and Administrative Procedures and Omnibus Hearing Dates [Docket No. 93]. In

 light of the nature of the relief requested, the Debtors respectfully submit that no further notice is

 necessary.

                                             Conclusion

        WHEREFORE, for the reasons set forth herein, the Plan Administrator, on behalf of the

 Debtors, respectfully requests that the Court enter a final decree, substantially in the form attached

 hereto as Exhibit A, granting the relief requested herein and granting such other and further relief

 as the Court deems appropriate.

 Dated: New York, New York
        October 16, 2019
                                                 By:   /s/ Gregg M. Galardi
                                                       ROPES & GRAY LLP
                                                       Gregg M. Galardi
                                                       Kimberly J. Kodis
                                                       Roy G. Dixon
                                                       1211 Avenue of the Americas
                                                       New York, New York 10036-8704
                                                       Telephone: (212) 596-9000
                                                       Facsimile: (212) 596-9090
                                                       Email: Gregg.Galardi@ropesgray.com
                                                              Kimberly.Kodis@ropesgray.com
                                                              Roy.Dixon@ropesgray.com




                                                   7
